 1324 NLRB No. 190NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Modern Towel & Linen Supply Service and Amal-gamated Service & Allied Industrial Joint
Board, Unite, AFL±CIO. Case 29±CA±20998November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on May 13, 1997,the General Counsel of the National Labor Relations
Board issued a complaint on August 7, 1997, against
Modern Towel & Linen Supply Service, the Respond-
ent, alleging that it has violated Section 8(a)(1) and (5)
of the National Labor Relations Act. Although prop-
erly served copies of the charge and complaint, the Re-
spondent failed to file an answer.On October 14, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
October 16, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated September 16,
1997, notified the Respondent that unless an answer
were received by September 23, 1997, a Motion for
Summary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent has been aNew York corporation, with an office and place of
business located at 652 Sackett Street, Brooklyn, New
York, where it is engaged in the linen and laundry
supply and related services. During the year precedingissuance of the complaint, the Respondent purchasedand received at its Brooklyn facility products, goods,
and materials valued in excess of $50,000 from other
enterprises located within the State of New York, each
of which other enterprises, in turn, purchased and re-
ceived said products, goods, and materials directly
from points outside the State of New York. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Employer constitutea unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act:All employees of the Employer excluding allguards and supervisors as defined by the Act.Since January 1993, and at all material times, theUnion has been the exclusive collective-bargaining
representative of the unit employees and since then,
the Respondent has been recognized as such represent-
ative by the Employer. This recognition has been em-
bodied in successive collective-bargaining agreements,
the most recently expired being effective by its terms
for the period December 29, 1995, to November 27,
1996. At all material times, the Union, by virtue of
Section 9(a) of the Act has been the exclusive rep-
resentative of the employees in the unit.About December 28, 1995, the Respondent signed aMemorandum of Understanding stating that it would
be bound by the terms of a successor collective-bar-
gaining agreement which would be negotiated between
the Union and a multiemployer collective-bargaining
committee (the Association). From about October 11 to
about November 24, 1996, the Union and the Associa-
tion negotiated a successor collective-bargaining agree-
ment. About November 14, 1996, the Union and the
Association reached complete agreement on terms and
conditions of employment of the Association's unit to
be incorporated in a collective-bargaining agreement
with a term of November 28, 1996, to November 27,
2000 (the 1996±2000 agreement). Since about Novem-
ber 27, 1996, the Union, by letter, requested that the
Respondent execute a Memorandum of Agreement
which formally accepted the terms of the 1996±2000
agreement. Since about November 27, 1996, the Re-
spondent orally informed the Union that it refused to
execute the 1996±200 agreement, and, since that date,
the Respondent has failed and refused to apply the
terms and conditions of the 1996±2000 agreement.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''lectively with the exclusive collective-bargaining rep-resentative of its employees and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has, since
about November 27, 1996, refused to execute the
1996±2000 agreement and has failed and refused to
apply the terms and conditions of that agreement, we
shall order the Respondent to sign and execute the
1996±2000 agreement and give effect to its terms since
November 27, 1996. The Respondent will also be re-
quired to make whole all unit employees who incurred
a loss of wages or benefits as a result of the Respond-
ent's refusal to comply with the terms of its agree-
ment. Backpay shall be computed in accordance with
the Board's decision in Ogle Protection Service, 183NLRB 682, 683 (1970), with interest thereon to be
computed in the manner described in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Modern Towel & Linen Supply Service,
Brooklyn, New York, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to execute the 1996±2000 collective-bargaining agreement, or, failing and refusing, since
November 27, 1996, to apply the terms and conditions
of the 1996±2000 agreement to the following unit em-
ployees:All employees of the Employer excluding allguards and supervisors as defined by the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Sign and execute the 1996±2000 agreement andgive effect to its terms since November 27, 1996.(b) Make whole all unit employees who incurred aloss of wages or benefits as a result of the Respond-
ent's refusal to execute and comply with the terms of
the 1996±2000 agreement since about November 27,
1996, in the manner set forth in the remedy section of
this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examinationand copying, all payroll records, social security pay-ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, postat its facility in Brooklyn, New York, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 29, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 13, 1997.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 8, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 3MODERN TOWEL & LINEN SUPPLY SERVICEWEWILLNOT
refuse to execute the collective-bar-gaining agreement with the Amalgamated Service &
Allied Industrial Joint Board, UNITE, AFL±CIO, ef-
fective from November 28, 1996, to November 27,
2000 (the 1996±2000 agreement).WEWILLNOT
fail or refuse to apply the terms andconditions of the 1996±2000 agreement the following
unit employees:All employees of Modern Towel & Linen SupplyService excluding all guards and supervisors as
defined by the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
execute the 1996±2000 agreement andgive effect to its terms since November 27, 1996.WEWILL
make whole all unit employees who in-curred a loss of wages or benefits as a result of our
refusal to execute and comply with the terms of the
1996±2000 agreement since about November 27, 1997,
with interest.MODERNTOWEL&
LINENSUPPLYSERVICE